United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 18, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-10138
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REGGIE MACK,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:03-CR-186-ALL-G
                      --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Reggie Mack was convicted pursuant to a guilty plea of

distributing 50 grams or more of methamphetamine.   He now appeals

the 109 month term of imprisonment imposed for that offense.

     Mack argues that the district court improperly imposed a

three-point increase in his base offense level pursuant to

U.S.S.G. § 2D1.1(b)(5)(B)(2002).   Section 2D1.1(b)(5)(B)(2002)

calls for a three-point increase if an offense involved the

manufacture of methamphetamine and created a substantial risk of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10138
                                 -2-

harm to the environment or to human life.    Considering Mack’s

underlying offense conduct, as defined in § 1B1.3(a) and

considered by the distri\ct court in light of the factors set

forth in application note 20(A) to § 2D1.1(b)(5)(B), the district

court did not err in applying § 2D1.1(b)(5)(B) in Mack’s case.

     Mack also argues for the first time on appeal that his

sentence is unconstitutional in light United States v. Booker,

543 U.S. 220 (2005).    The district court’s error in enhancing

Mack’s sentence under the mandatory sentencing regime in effect

at the time, after finding facts neither admitted by Mack nor

proved to a jury beyond reasonable doubt, does not rise to the

level of plain error.    Nothing in the record indicates that the

district court would have imposed a lesser sentence under an

advisory sentencing regime rather than a mandatory one.

See United States v. Infante, 404 F.3d 376, 394-95 (5th Cir.

2005); United States v. Mares, 402 F.3d 511, 520-21 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).

     The judgment of the district court is AFFIRMED.